11TH COURT OF APPEALS
                                   EASTLAND, TEXAS
                                      JUDGMENT

Two thousand nine hundred eleven               * From the 142nd District Court
dollars and twenty-five cents U.S.               of Midland County,
Currency and Jerry Dewitt Smith,                 Trial Court No. CV45980.

Vs. No. 11-15-00015-CV                         * January 20, 2017

The State of Texas,                            * Memorandum Opinion by Wright, C.J.
                                                 (Panel consists of: Wright, C.J.,
                                                 Willson, J., and Bailey, J.)

      This court has inspected the record in this cause and concludes that there is
no error in the judgment below. Therefore, in accordance with this court’s
opinion, the judgment of the trial court is in all things affirmed.